Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 29 has been cancelled.  This claim drawn to the non-elected without traversal. (See the response filed on 2/11/22)


REASONS FOR ALLOWANCE
Claims 19-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by anisotropically etching the film on the first and second top surfaces such that the first formed on the first top surface is selectively removed to expose the target layer, as detailed in claim 19.  Claims 20-26 and 30 depend from claim 19. 
The closest prior art of record and to the Examiner’s knowledge does not suggest of render obvious a method particularly characterized by reducing the thickness of the film formed on the first and second protrusions to selectively expose the target layer by removing a part of the film formed on the first top surface of the first protrusion while leaving a part of the film formed on the second top surface of the second protrusion, as detailed in claim 27.  Claim 28 depends from claim 27.

The closest prior art of record, Tsiang et al. (US PGPub 2017/0062469, hereinafter referred to as “Tsiang”) teaches, in figures 1-2G and corresponding text, a method comprising: 
(a) providing a target object including a base and a target layer on the base, the target layer including a first protrusion and a second protrusion, the first protrusion having a first top surface and the second protrusion having a second top surface higher than the first top surface (figure 2F-2G; [0020-0025], [0032-0036]), 
(b) forming a film on the first and second top surfaces such that a thickness of the film on the first top surface is smaller than a thickness of the film on the second top surface (figure 2F-2G; [0020-0025], [0032-0036]); and 
(c) anisotropically etching the film formed in (b) to selectively expose the first top surface ([0038]). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        August 23, 2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898